DETAILED ACTION
	This is the initial Office action for non-provisional application 16/312,253 filed December 20, 2018, which is a national stage entry of PCT/US17/40293 filed June 30, 2017, which claims priority from provisional application 62/356,992 filed June 30, 2016.  Claims 1, 11, 12, 14-16, 25, 28, 38, 39, 41-44, 47, and 48, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 12, 14-16, 25, 28, 38, 39, 41-44, 47, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the shoulder” in line 4; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the shoulder” will be interpreted as “a shoulder”.
Claims 14 and 15 each recite the limitation “the axilla”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the axilla” will be interpreted as “an axilla”.
Claims 11, 12, 16, 25, and 28 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
Claim 38 recites the limitation “the shoulder” in line 8; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the shoulder” will be interpreted as “a shoulder”.
Claim 47 recites the limitation “at least one shoulder strap”; however, since claim 1 previously recites the limitation “at least one shoulder strap” and claim 38 previously recites the limitation “at least one adjustable shoulder strap”, it is unclear if claim 47 is intending to refer to a previously recited at least one shoulder strap or introduce an additional at least one shoulder strap.  For examination purposes, the limitation “at least one shoulder strap” will be interpreted as “the at least one shoulder strap” in order to clearly refer to the same previously recited shoulder strap.
Claim 47 recites the limitation “the tensioning bands”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the tensioning bands” will be interpreted as “the tension
Claim 47 recites the limitation “the system being disposed in the body, the at least one shoulder strap, at least one spine portion, one or more of the tensionthe at least one shoulder strap, at least one spine portion, or one or more of the tension
Claims 39 and 41-44 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 38.
Claim 48 recites the limitation “the shoulder” in line 8; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the shoulder” will be interpreted as “a shoulder”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brillinger GmbH + Co. (DE 20 2012 002 221 U1).
Regarding claim 1, Brillinger discloses a compression garment (compression bandage 10) comprising a body (back part 12) dimensioned to wrap at least partially around a length of a torso of a user, a plurality of tension bands (tabs 53-56) positioned along the body (12), and at least one shoulder strap (shoulder support webs 42, 43) operable to wrap over a shoulder of the user to hold the garment (10) in position (Figs. 1 & 4; ¶ 0020 & 0025-0027).
Regarding claim 48, Brillinger discloses a method of fitting a compression garment (compression bandage 10) to a torso comprising selectively positioning a plurality of tension bands (tabs 53-56) on a body (front portion 11 + back portion 12) of the garment (10), selectively positioning a plurality of shoulder straps (shoulder support webs 42, 43) on the body (11+12) of the garment (10), wrapping the body (11+12) around part of the torso, wrapping each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16, 25, 28, 38, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. (US Patent 8,801,645) in view of Brillinger GmbH + Co. (DE 20 2012 002 221 U1).
Regarding claim 1, Lipshaw discloses a compression garment (compression garment 10) comprising a body (body portion 20) dimensioned to wrap at least partially around a length of a torso of a user (column 4, lines 57-61) and a plurality of tension bands (bands 40) positioned along the body (20) (Figs. 1-2; column 4, lines 62-64; column 5, lines 16-25).
However, Lipshaw fails to teach at least one shoulder strap operable to wrap over a shoulder of the user to hold the garment in position.
Brillinger discloses a compression garment (compression bandage 10) comprising a body (back part 12) dimensioned to wrap at least partially around a length of a torso of a user, a plurality of tension bands (tabs 53-56) positioned along the body (12), and at least one shoulder strap (shoulder support webs 42, 43) operable to wrap over a shoulder of the user to hold the garment (10) in position (Figs. 1 & 4; ¶ 0020 & 0025-0027).

Regarding claim 11, Lipshaw discloses that the body (20) further comprises indicia for shortening a length of the garment (10) (column 3, lines 3-5).
Regarding claim 16, Lipshaw discloses that the body (20) further comprises indicia indicating a dimension of the user (Figs. 1-2; column 5, lines 26-31).
Regarding claim 25, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Lipshaw further discloses indicia for trimming the bands for adjusting the size and fit of the garment (10) (Fig. 26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one shoulder strap of the compression garment taught by the combination of Lipshaw and Brillinger to comprise indicia for trimming as further taught by Lipshaw for the purpose of adjusting the size and fit of the at least one shoulder strap and removing the excess material.
Regarding claim 28, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Brillinger further discloses that the at least one shoulder strap further comprises one or more fasteners (hook-shaped counterparts 32 of Velcro fastener arrangement 30) (Fig. 4; ¶ 0026) and Lipshaw further discloses that the bands further comprise one or more fasteners (reinforcement tabs 45) releasably attached thereon (Fig. 13; column 7, lines 34-38).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one shoulder strap of the compression garment taught by the combination of Lipshaw and Brillinger to comprise one or more fasteners 
Regarding claim 38, Lipshaw discloses a compression garment (compression garment 10) comprising a body (bridge portion 20B) dimensioned to wrap at least partially around a length of a torso of a user (column 4, lines 57-61), a plurality of spine portions (body portions 20), wherein at least one edge or region of each spine portion (20) is trimmable and each spine portion (20) is releasably positionable onto the body (20B) at a plurality of positions, and a plurality of tension bands (bands 40) positioned along each spine portion (20) (Figs. 1-2 & 18A-18D; column 4, lines 62-64; column 5, lines 16-25; column 8, lines 47-64).
However, Lipshaw fails to teach at least one adjustable shoulder strap operable to wrap over a shoulder of the user to hold the garment in position.
Brillinger discloses a compression garment (compression bandage 10) comprising a body (back part 12) dimensioned to wrap at least partially around a length of a torso of a user, a plurality of tension bands (tabs 53-56) positioned along the body (12), and at least one adjustable shoulder strap (shoulder support webs 42, 43) extended from the body, wherein the at least one should strap (42, 43) is operable to wrap over a shoulder of the user between two positions of the garment (10) to hold the garment (10) in position (Figs. 1 & 4; ¶ 0020 & 0025-0027).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by Lipshaw to include at least one shoulder strap operable to wrap over a shoulder of the user to hold the garment in position as taught by Brillinger for the purpose of maintaining the desired vertical placement of the body of the compression garment.
Regarding claim 39, Lipshaw discloses that the plurality of spine portions (20) consists of two spine portions (20), each spine portion (20) being removably positioned on opposite side edges of the body (20B) (Figs. 18A-18D; column 8, lines 47-64).
Regarding claim 41, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the body (20B) may be more elastic that the spine portions (20) and the spine portions (20) may be any suitable inelastic material (column 4, lines 64-67; column 8, lines 59-60).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw and Brillinger such that the body is elastic and the spine portions are inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 42, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the spine portions (20) may be any suitable elastic material and the body (20B) may be stiffer than the spine portions (20) (column 4, lines 64-67; column 8, lines 56-57).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the compression garment taught by the combination of Lipshaw and Brillinger such that the spine portions are elastic and the body is inelastic in order to provide the desired compression level and tension.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 43, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Lipshaw further discloses that the tension bands (40) are substantially elastic and the body (20B) and spine portions (20) may be any .

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw in view of Brillinger as applied to claim 1 above, and in further view of Blackwell (US Patent 8,790,154).
Regarding claim 12, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, but fails to teach that the body further comprises one or more pockets.
Blackwell discloses a compression garment (compression bra 1) comprising a body dimensioned to wrap at least partially around a length of a torso of a user, wherein the body further comprises one or more pockets (holding means 24) (Figs. 1-2; column 3, lines 51-53).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the combination of Lipshaw and Brillinger to include one or more pockets as taught by Blackwell for the purpose of holding medical equipment as needed.
Regarding claims 14 and 15, the combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, and Lipshaw further discloses indicia for trimming along a region of the body for adjusting the size and fit of the garment (claim 1).  However, the combination of Lipshaw and Brillinger fails to teach indicia for trimming along a region of the body about or in communication with an axilla or for indicating the axilla.
Blackwell discloses a compression garment (compression bra 1) comprising a body dimensioned to wrap at least partially around a length of a torso of a user, wherein the body includes a notch (19) about or in communication with an axilla (Figs. 1-4; column 3, lines 34-39).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the .

Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw in view of Brillinger as applied to claims 1, 11, 16, 25, 28, 38, 39, and 41-43 above, and in further view of Richardson et al. (US Patent Pub. 2013/0319128).
The combination of Lipshaw and Brillinger discloses the invention substantially as claimed, as described above, but fails to teach a compression and/or tension level measuring system in the garment for indicating an actual compression level delivered to the torso by the garment, wherein the system is disposed in the body, the at least one shoulder strap, at least one spine portion, or one or more of the tension bands.
Richardson discloses a compression garment (garment 10) comprising a body (main body 12), a plurality of tension bands (bands 14), and a compression and/or tension level measuring system (compression measurement system 20) in the garment (10) for indicating an actual compression level delivered by the garment (10), wherein the system (20) is disposed in the body (12) or one or more of the tension bands (14) (Figs. 1A & 2-4B; ¶ 0049, 0051, & 0054-0057).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the compression garment taught by the combination of Lipshaw and Brillinger to include a compression measuring system as taught by Richardson for the purpose of indicating to the user when the tension provided by the compression garment is at an excessively high or unsafe level.

Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw in view of Brillinger as applied to claim 1 above, in further view of Blackwell as applied to claims 12, 14, and 15 above, and in even further view of Richardson et al. (US Patent Pub. 2013/0319128).
The combination of Lipshaw / Brillinger / Blackwell discloses the invention substantially as claimed, as described above, but fails to teach a compression and/or tension level measuring system in the garment for indicating an actual compression level delivered to the torso by the garment, wherein the system is disposed in the body, the at least one shoulder strap, at least one spine portion, or one or more of the tension bands.
Richardson discloses a compression garment (garment 10) comprising a body (main body 12), a plurality of tension bands (bands 14), and a compression and/or tension level measuring system (compression measurement system 20) in the garment (10) for indicating an actual compression level delivered by the garment (10), wherein the system (20) is disposed in the body (12) or one or more of the tension bands (14) (Figs. 1A & 2-4B; ¶ 0049, 0051, & 0054-0057).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the compression garment taught by the combination of Lipshaw / Brillinger / Blackwell to include a compression measuring system as taught by Richardson for the purpose of indicating to the user when the tension provided by the compression garment is at an excessively high or unsafe level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/21/2021